DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 12/09/2021.  Claims 1-9, 11-16, and 18-20 are pending.  The earliest effective filing date of the present application is 07/14/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the POS machine" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 1 recites the limitation “the first POS machine” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 1 recites the limitation “the each second POS transaction summary data” in line 29.  There is improper antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Claim 13 recites the limitations “and failing” in line 4, “in response to failing” in line 5, and “in response to succeeding” in line 9.  Firstly, there is a lack of antecedent basis for the “failing” in line 5, as it is unclear to the examiner if these are the same failing based on the improper antecedent basis. Further, it is unclear to the examiner if the “failing” in line 4 occurs as line 9 recites “in response to succeeding”, where if “succeeding” occurs then “failing” does not occur.  The examiner further refers to “claim 13 at line 9-10, where Applciatn recites “in response to succeeding, communicating, by the first TDCMM, the flagged final POS transaction receipt data to the POS. . . .” (emphasis added).  The examiner notes that the flagging only occurs when the failing occurs, and the succeeding cannot occur when the failing occurs.   Accordingly, the examiner recommends that Applicant amend the claim so that the examiner can understand the claim and so that it is definite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2013/0054396 to Goldfinger et al. (“Goldfinger”).

With regard to claims 1, 14, and 20, Goldfinger discloses the claimed computer-implemented method for point-of-sale (POS) transaction data management, the method being executed using one or more processors (see Fig. 1B for the various processors executing the method) and comprising: 
for each POS machine of a plurality of POS machines (see [0005] discloses where there can be a first computing device and a second computing device, and [0004] discloses where the POS terminals are the computing devices; [0054] for plurality of POS);
 	generating first POS transaction summary data associated with the POS machine (see e.g. [0020] and [0048] where POS terminal generates transaction summary data such as customer information 156c; see [0020] where the “customer information” is part of the transaction information);
 	transmitting a first authorization code associated with the first POS transaction summary data to a first transaction data management module (TDCMM) (see e.g. [0048] where transaction authorization code of e.g. “timestamp” associated with the transaction summary data is sent to intermediary device; the examiner has interpreted the intermediary device of Goldfinger as the claimed “TDCMM”; see [0020] where the “customer information” is part of the transaction information) of the first POS machine, wherein the first TDCMM is installed on the first POS machine and executed by one or more processors of the POS machine (see e.g. [0004] “In other implementations, the intermediary device is configured as a software solution, for example for installation within a computing device functioning as a point of sale device. . . .”); 
 	transmitting, directly by the first TDCMM, the first POS transaction summary data to a POS transaction data management server (see [0042-44] where the first transaction data , wherein the first POS transaction summary data is transmitted without using a port of the POS machine (see [0004] where the intermediary device is configured for wireless installation between a POS and a receipt printer, including such as an antenna, etc.; [0017] discusses the wireless connection between the intermediary device and the second device; [0024] there are several referfences and teachings of wireless communication throughout Goldfinger); 
 	receiving, directly by the first TDCMM, adjunctive POS transaction data from the POS transaction data management server, wherein data content of the adjunctive POS transaction data is corresponding to one or more POS transactions identified within the first POS transaction summary data (see [0050] “In another example, the offer matching engine 122 may identify offer data 128b related to a particular store, time of day, product name, or other information referenced within the purchase data 120 and/or derived from the purchase data 120.  The offer data 128b, in some examples, may include one or more coupons, promotions, and/or rewards that are each applicable to types of information included within transactional data (e.g., product identifier, product name, product type, product category, product manufacturer, store, timestamp, etc.).  In a first example, the offer matching engine 122 may identify the purchase of a package of baby diapers within the purchase data 120 and match the product to a retailer coupon for diaper wipes.  In another example, the offer matching engine 122 may determine that the purchase is occurring between 6:00 a.m. and 9:00 a.m. and match a coffee kiosk promotion to the purchase data 120.” (emphasis added)), and wherein the adjunctive POS transaction data is distinguishable from the first POS transaction summary data (see [0050-51], [0051] at “the analysis server 108 provides offer information 130 to the intermediary device 102 for printing to the receipt printer 106.  The offer information 130, in some examples, may include one or more of an image file, text data, printer-ready formatted data, and printer instructions (e.g., positioning, formatting, alignment, watermarking, etc.).”; the examiner notes that, for instance, the product information received from the POS terminal is different than the coupon information received from the analysis server 108 (i.e., “distinguishable from” as claimed));
 	generating, by the first TDCMM, final POS transaction receipt data, wherein the final POS transaction receipt data comprises the first POS transaction summary data and the adjunctive POS transaction data (see [0046] where the intermediary device can inject data into the transaction summary such as “inject[ing] printable information including a purchase credit for use during a later purchase.”; [0047] where the intermediary device transforms and encrypts all the information received; [0047-49]; [0051] where the offer information that was found and transmitted to the intermediary device can be sent to the printer by the intermediary device; [0052] “The intermediary device 102, in some implementations, is configured to monitor information passed from the POS terminal 104 to the receipt printer 106 and to inject additional data for transmission to the receipt printer 106.  For example, one of the analysis algorithms 114 may be configured to recognize the beginning of print commands and to intercept the print job.  The intermediary device 102, in this example, may be configured to buffer print data destined to the receipt printer 106 and to inject print injection information 132 (e.g., the offer information 130 or print instructions based upon the contents of the offer information 130) for printing by the receipt printer 106.  The printer inject information 132, in some examples, may include a coupon, offer code, watermark, logo, personalized information (e.g., retailer logo, holiday greeting, etc.), or computer-readable indicia configured to provide, upon reading, an offer and/or other information.”); and 
 	transmitting, directly by the first TDCMM, the final POS transaction receipt data to at least one receipt generation device within a set of receipt generation devices coupled to the first POS machine (see [0051] where the final transaction data including the purchased product information from the POS terminal and the, e.g., coupon found from the analysis server, are combined into a final receipt data, which is distinguishable from the first transaction summary data, is sent to the receipt printer, “The offer information 130 or the offer identified by the offer information 130 may be printed upon the transaction receipt or as a second document (e.g., coupon, etc.).”; [0052]; [0021]; for the “set of receipt generation devices” connected to the POS machine, the examiner refers to [0053] where the intermediary device 102 can “be programmed to print a” and as shown in Fig. 1A, there can also be connected receipt printer 106);  	generating, by the first TDCMM, second POS transaction summary data for the POS machine, the second POS transaction summary data comprising reporting data corresponding to multiple distinct sequences of POS transactions handled by the POS machine across separate purchase transactions with response to a particular time period The purchase data 120, in some implementations, is transferred to the analysis server 108 by the intermediary device 102 periodically (e.g., every X transactions, after Y amount of data has accrued in a storage region of the intermediary device 102, after Z amount of time has passed, upon being polled by the analysis server 108, etc.).” (emphasis added); see Fig. 8B where the intermediary device sends multiple transactions during a time period of e.g. Today and/or “21-day average”; see [0143]);
	transmitting, directly by the first TDCMM, the second POS transaction summary data to the POS transaction data management server (see [0048]); 
	wherein the second POS transaction summary data is specific to the POS machine on which the first TDCMM generated the second POS transaction summary data (see [0004] where the intermediary device is installed on each POS terminal, and the information received from the intermediary device relates to the POS machine that the intermediary device is installed on).
The examiner notes that many of the portions cited by the examiner refer to “specific embodiments” or “in certain embodiments” where specific features can be included.  The examiner notes that for a 102 rejection the prior art must disclose the claimed limitations as recited.  The examiner notes that it is unclear to the examiner if all of these features are in the same embodiment, or different embodiments, in Goldfinger.  Accordingly, the examiner has converted this rejection into an obviousness rejection.  The examiner finds that it would have been obvious to one of ordinary skill in the POS transaction art at the time of filing to modify Goldfinger to include all of these limitations in the same embodiment, as claimed, as all of these limitations are disclosed, and an engineer designing such a method/non-transitory system would be fully capable of combining all of these limitations, as disclosed in Goldfinger, with each other, as they were all available to the inventions in Goldfinger and it is a matter of design choice and need as to which features the engineer decides to include in the system, and not to include.   
 	 
With regard to claim 2, Goldfinger further discloses where the first POS transaction summary data comprises statistical information generated from one or more POS transaction sequences (see e.g. [0056-57] where the customer information can include 

With regard to claim 3, Goldfinger further discloses where the first POS transaction summary data is further associated with an item code comprising a Quick Response code (see [0097] where the customer information/first transaction information can be associated with a scanned QR code relating to the loyalty account).  

With regard to claim 4, Goldfinger further discloses producing at least one of a paper receipt and an e-receipt corresponding to the final POS transaction receipt data by way of the at least one receipt generation device, to which the final POS transaction receipt data was communicated (see [0046], [0051-53] and Fig. 1B:


    PNG
    media_image1.png
    95
    162
    media_image1.png
    Greyscale
).  


With regard to claim 5, Goldfinger further discloses where the adjunctive POS transaction data comprises POS transaction data corresponding to a product, a service, a product quantity, an amount spent identified in the POS transaction summary data, or combinations thereof (see [0050] “The offer data 128b, in some examples, may include one or more coupons, promotions, and/or rewards that are each applicable to types of information included within transactional data (e.g., product identifier, product name, product type, product category, product manufacturer, store, timestamp, etc.).  In a first example, the offer matching engine 122 may identify the purchase of a package of baby 

With regard to claim 6, Goldfinger further discloses: identifying, by the first TDCMM, second adjunctive POS transaction summary data relevant to the first POS transaction summary data, wherein the second adjunctive POS transaction summary data locally resides in one of the memory of the first POS machine and a data storage unit thereof prior to communication or attempted communication of the first POS transaction summary data to the POS transaction data management server (see [0086] where the second adjunctive data can be “POS terminal identifier” which is stored in the POS terminal as the terminal adds this to the transaction information, and where this is identified by the TDCMM as all of this adjunctive data is identified and sent to the analysis server from the TDCMM), and wherein the adjunctive POS transaction data of the final POS transaction receipt data comprises the second adjunctive POS transaction data (see [0064]).  

With regard to claim 7, Goldfinger further discloses where the second adjunctive data comprises at least one of a business name (see e.g. [0045] “store identification” included in the purchase information), a business logo, a business operating schedule corresponding to a business at which the first POS machine is located, a promotional or an advertising message, and a set of images.  

With regard to claims 8 and 16, Goldfinger further disclosing: receiving, by the first TDCMM, first redeemable certificate data corresponding to a first redeemable certificate presented by a buyer in association with a current set of POS purchase transactions, wherein the first redeemable certificate data was captured or input by a first input device coupled to the first POS machine (see Fig. 1B, where customer presents Retailer Loyalty Card with associated number; see [0056] “Turning to FIG. 1B, a second example system 150 combines features of the system 100 with an enhanced intermediary device 152 in  


With regard to claim 9, Goldfinger further discloses where the first redeemable certificate data is validated by determining whether the first redeemable certificate data is valid or expired (see e.g. [0058-59]).  

With regard to claims 11 and 18, Goldfinger further discloses: providing a POS transaction database accessible to the POS transaction data management server, wherein the POS transaction database stores historical POS transaction data corresponding to POS transaction summary data received from one or more TDCMMs; analyzing the historical POS transaction data in accordance with particular criteria; and transmitting results 

With regard to claim 12, Goldfinger further discloses where the one or more external computing systems or devices comprise one or more of a seller electronic, a computing device (see [0161]), a loyalty system, a reward system, a customer relationship management system, a third-party POS transaction information consumer system, a third-party POS transaction information consumer subsystem, a third-party POS transaction information consumer device, a payment system, a data analytics system, and a credit scoring system.  

With regard to claim 13, Goldfiner further discloses attempting, by the first TDCMM, to establish network communication with a POS transaction data management server and succeeding, and sending data (see [0055])


With regard to claims 19, Goldfinger further discloses: determining, by the first TDCMM, whether the final POS transaction receipt data is locally-stored and flagged (locally stored as shown by all of the transaction being stored in Fig. 8B; however, no transaction is flagged); and in response to determining that the final POS transaction receipt data is locally-stored and flagged (not flagged), transmitting the final POS transaction receipt data from the first TDCMM to at least one receipt generation device within the set of receipt generation devices coupled to the first POS machine (not flagged).  The examiner notes that under the claims’ broadest reasonable interpretation the claimed “method” recites the step of determining “whether the final POS transaction receipt is locally-stored and –flagged.”  Under the broadest reasonable interpretation, the method can therefore determine that the data is not locally stored and flagged.  The examiner has applied art as this being conditional language, where it does not have to occur.  Accordingly, the “in response to” limitation is not granted patentable weight as the method does not determine that the data is locally stored and flagged.  For the non-



With regard to claim 15, Goldfinger further discloses: 
 	identifying second adjunctive POS transaction summary data relevant to the first POS transaction summary data, wherein the second adjunctive POS transaction summary data locally resides in one of the memory of the first POS machine and a data storage unit thereof prior to communication or attempted communication of the first POS transaction summary data to the POS transaction data management server (see [0086] where the second adjunctive data can be “POS terminal identifier” which is stored in the POS terminal as the terminal adds this to the transaction information), and wherein the adjunctive POS transaction data of the final POS transaction receipt data comprises the second adjunctive POS transaction data (see [0064]).  


Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
The rejections under 35 USC 112 have been withdrawn based on the claim amendments provided. 
Applicant argues the following: 

    PNG
    media_image2.png
    174
    822
    media_image2.png
    Greyscale

The examiner respectfully disagrees.  The examiner has shown above that the transmission in Goldfinger is performed wirelessly and without using a port of the POS machine.  All other arguments, if any, are not persuasive. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687